                 Case 1:21-cv-00343-N/A Document 1                  Filed 07/21/21           Page 1 of 2

                                                                                                   Form 1-1
UNITED STATES COURT OF INTERNATIONAL TRADE                                                      FORM 1

ArcelorMittal Long Products Canada G.P.

                             Plaintiff,

            v.                                                                    SUMMONS

UNITED STATES,                                                                     21-cv-343

                             Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                              /s/ Mario Toscano
                                                                  Clerk of the Court

                                                   PROTEST
Port of
                                                           Date Protest Filed:   April 12, 2021
Entry:           Port Huron, MI (3802)
Protest                                                    Date Protest
Number:          3802-21-104600                            Denied:               May 14, 2021
Importer:        ArcelorMittal Long Products Canada G.P.

Category of
Merchandise:       Steel Products

                                    ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                   Date of         Date of                Entry                Date of        Date of
    Number                   Entry        Re-Liquidation           Number                Entry        Liquidation
 9RK-27089440               12/19/2018       10/16/2020




Port Director,                                                            William R. Rucker
U.S. Customs and Border Protection                                        Faegre Drinker Biddle & Reath
Port of Huron                                                             191 N. Wacker Drive, Suite 3700
2810 B West Fort Street Suite #123                                        Chicago, IL 60606
Detroit, MI 48216                                                         (312) 569-1157
            Case 1:21-cv-00343-N/A Document 1                         Filed 07/21/21           Page 2 of 2

                                                                                                         Form 1-2
                             CONTESTED ADMINISTRATIVE DECISION


                                       Appraised Value of Merchandise

                                          Statutory Basis                                Statement of Value

Appraised:



Protest Claim:


                                        Classification, Rate or Amount
                                             Assessed                                        Protest Claim
   Merchandise            Paragraph or                                        Paragraph or
                          Item Number                      Rate               Item Number                          Rate

                                                            0%                                                     0%
  Steel products            7213.91.3015            With 25% Section           7213.91.3015              Excluded from
                                                       232 duties                                       Section 232 duties

                                                           Other
St a t e Speci fi ca l l y t h e Deci si on [a s Descr i bed i n 19 U. S. C. § 1514(a )] an d th e Pr ot est Cl a i m :
Re-liquidation with assessment of Section 232 tariffs – the subject products are excluded from Section 232 tariffs.


The issue which was common to all such denied protests: E xcl usi on fr om Sect i on 232 t ar i ffs.



Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid,
and were paid at the port of entry unless otherwise shown.

                                                                  __________/s/ William R. Rucker ____________
                                                                               Signature of Plaintiff's Attorney




                                                                                  July 21, 2021
                                                                                         Date
